DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed on 08/24/2021 has been entered. Claims 1-8 remain pending in the application. Claims 1-3 & 7 remain withdrawn as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Searle (U.S Patent 3725998) and Bray et al (U.S PG Pub 20170246707 A1).
Regarding claim 4, Searle is drawn to the art of friction welding two components which are rotated about the spaced parallel axes at the same angular velocity and in the same rotational sense (i.e. direction) (Abstract). Searle discloses that adjacent end faces of the components rub against each other so that heat is generated, and that when the welding temperature is reached, the rotational axes of the components are aligned and the components are pressed together, normally while still rotating, to effect welding (Abstract) (Column 1, lines 27-67).  Searle discloses an apparatus for friction welding which comprises spindles (shafts 9 & 18) arranged opposite to each other (Figure 1) and component holders 11 & 24 for holding the components to be welded (Column 3, lines 9-67). Searle also discloses that the movement and rotation are controlled until reaching a welding temperature, or rather so that appropriate friction heating takes place and a welding temperature is maintained (Column 2, lines 2-26). Searle discloses that the axes are initially unaligned, and they are rotated at the same angular velocity and in the same sense (direction, as they are urged into contact, and further that when a welding temperature is reached, the axes are brought into alignment, and rotation is continued i.e. friction heat is being generated, or the heating step is still taking place as the axes are brought into alignment, prior to the pressing 
Searle does not explicitly disclose the process to be automated, i.e. a control unit for controlling the movement and rotation of the spindles and components. Further, the limitations of “for controlling the movement and rotation of the spindles and carrying out a heating step wherein, in relation to joining surfaces defined by opposite end surfaces of a pair of materials that are held by a respective pair of opposite spindles, the pair of materials are moved from a state in which their axes are unaligned with each other, in a direction for aligning the respective axes with each other, to a prescribed position where the joining surfaces are brought into contact with each other and friction heated; and a pressure contacting step wherein the pair of materials are brought into pressure contact with each other at the prescribed position, characterized in that, under the control by means of the control unit, the heating step and the pressure contacting step are carried out while rotating the spindles at the same rotation speed in the same direction, as seen from one side in the axial direction, and further controls movement and rotation of spindles to maintain temperature of each of the joining surfaces for friction welding”, are intended use recitations of the apparatus and are directed to the materials or articles worked upon as well. Intended use recitations (MPEP 2114 II) and recitations drawn to 
In any regards, the method and the apparatus of Searle meets the intended use recitations, or rather the apparatus of Searle is capable of performing the intended use, given that Searle has already disclosed the limitations that are being claimed as the intended use (Abstract; Columns 1-2, lines 27-67 & 1-52). Further, with regards to the control unit, while Searle has not explicitly disclosed a control unit, or rather, an automated means of friction welding, the courts have held that automating a manual activity or providing automating means to replace a manual activity which accomplished the same results is not sufficient to distinguish over the prior art (MPEP 2144.04 (III)).
In any event, it is well-known in the art of friction welding, to use a computer or control unit as part of an apparatus to control the welding machine/tools, as disclosed by Bray.
Bray is also drawn to the art of friction welding (Abstract) using spindles as part of the apparatus [0048-0057]. Bray discloses the apparatus for friction welding including a computer (i.e. control unit) which is programmed to control a welding machine (Claims 19 & 20). Bray further discloses that the computer controls or maintains welding temperature during the welding process (Claims 2 & 19). In any event, Bray discloses a computer which is programmed to control a welding machine, so by nature the computer is programmed to control/maintain the welding temperature, as it controls the welding machine which is carrying out the welding process.
It would have been obvious to an ordinarily skilled artisan to have modified the apparatus of Searle, with the control unit/computer, as disclosed by Bray, since the 

Regarding claim 5, the instant limitations are intended use recitations and are not given patentable weight (MPEP 2114 (II)). In any case, the apparatus as disclosed by Searle and Bray is capable for performing the intended use. Searle discloses that the axes are initially not aligned and are aligned prior to the pressure contacting step (Column 2, lines 1-26). Bray discloses a computer as part of the apparatus (see claim 4 rejection above). Thus, Searle as modified by Bray, disclose the instant limitations.

Claims 6 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Searle (U.S Patent 3725998) and Bray et al (U.S PG Pub 20170246707 A1) and Takagi et al (U.S Patent 3712528).

Regarding claim 6, Searle has not explicitly disclosed a cutting tool. However, a cutting tool as part of a friction welding apparatus is a well-known prior art element, as disclosed by Takagi.

It would have been obvious to an ordinarily skilled artisan to have modified the apparatus of Searle and Bray, with the cutting tool of Takagi, to arrive at the instant invention, in order to be able to simultaneously cut upsets/burrs as they are generated during the friction welding process (Column 3, lines 5-12).
Further, with regards to the limitations of “the control unit controls movement of the tool to carry out a cutting step after the pressure joining step, for cutting the materials by the tool while the spindles are rotated at the same rotation speed and in the same direction as in the heating step and the pressure contacting step, as seen from one side in the axial direction” are intended use recitations of the apparatus and are directed to the materials or articles worked upon as well. Intended use recitations (MPEP 2114 II) and recitations drawn to articles or materials worked upon (MPEP 2115) are not given patentable weight especially for apparatus claims. 
In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), “the manner or method in which such machine is utilized is not germane to the issue of patentability of the machine itself.”  Nonetheless, the apparatus disclosed in Searle, Bray and Takagi contains all the necessary structure to perform the functions as stated in the instant claim. The apparatus of Searle as modified by Bray and Takagi is capable of performing the intended use. Bray has disclosed the computer which controls the welding machine (see claim 4 rejection above). Takagi has further disclosed that the upsets are cut simultaneously as they are generated, as in they are cut as the friction welding process is taking place. This would mean that the upsets are cut as the components are friction welded together, i.e. as the spindles are being rotated and after the pressure contacting step, since the pressure contacting step would lead to upsets/burrs being produced.

Regarding claim 8, Searle has not explicitly disclosed a cutting tool. However, a cutting tool as part of a friction welding apparatus is a well-known prior art element, as disclosed by Takagi.
Takagi is also drawn to the art of a friction welding apparatus for frictionally welding two workpieces using driving spindles for rotating the workpieces (Abstract). Takagi discloses a cutting tool (20) which cuts down upsets/burrs generated at the 
It would have been obvious to an ordinarily skilled artisan to have modified the apparatus of Searle and Bray, with the cutting tool of Takagi, to arrive at the instant invention, in order to be able to simultaneously cut upsets/burrs as they are generated during the friction welding process (Column 3, lines 5-12).
Further, with regards to the limitations of “the control unit controls movement of the tool to carry out a cutting step after the pressure joining step, for cutting the materials by the tool while the spindles are rotated at the same rotation speed and in the same direction as in the heating step and the pressure contacting step, as seen from one side in the axial direction” are intended use recitations of the apparatus and are directed to the materials or articles worked upon as well. Intended use recitations (MPEP 2114 II) and recitations drawn to articles or materials worked upon (MPEP 2115) are not given patentable weight especially for apparatus claims. 
Further, “the control unit controls movement of the tool to carry out a cutting step after the pressure joining step, for cutting the materials by the tool while the spindles are rotated at the same rotation speed and in the same direction as in the heating step and the pressure contacting step, as seen from one side in the axial direction” is a method of In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), “the manner or method in which such machine is utilized is not germane to the issue of patentability of the machine itself.”  Nonetheless, the apparatus disclosed in Searle, Bray and Takagi contains all the necessary structure to perform the functions as stated in the instant claim. The apparatus of Searle as modified by Bray and Takagi is capable of performing the intended use. Bray has disclosed the computer which controls the welding machine (see claim 4 rejection above). Takagi has further disclosed that the upsets are cut simultaneously as they are generated, as in they are cut as the friction welding process is taking place. This would mean that the upsets are cut as the components are friction welded together, i.e. as the spindles are being rotated and after the pressure contacting step, since the pressure contacting step would lead to upsets/burrs being produced.

Response to Arguments
Applicant's arguments filed 08/24/2021, in Amendment (pages 5-8) have been fully considered but they are not persuasive.
Applicant argues on pages 6-7 that Searle does not disclose the step of moving the pair of materials form an unaligned state to an aligned state, in which the axes are aligned, and then friction heating. This is found unpersuasive because Searle discloses that the axes are initially unaligned, and they are rotated at the same angular velocity and in the same sense (direction), as they are urged into contact, and further that when a welding temperature is reached, the axes are brought into alignment, and rotation is continued i.e. friction heat is being generated, or the heating step is still taking place as .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Searle does not disclose aligning and then friction heating, a recitation of the intended use of the claimed invention must result 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431.  The examiner can normally be reached on Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746   

/MARC C HOWELL/Primary Examiner, Art Unit 1774